Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered April 13, 1995, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court properly considered the defendant’s prior arrest in sentencing him. It *307was within the court’s discretion to consider the defendant’s prior criminal history, including crimes for which he has never been tried or convicted (see, Williams v New York, 337 US 241; People v Cunningham, 153 AD2d 700; People v Shapiro, 141 AD2d 577), as long as the information regarding such crimes was reliable and accurate (see, Townsend v Burke, 334 US 736; People v Outley, 80 NY2d 702; People v Villanueva, 144 AD2d 285).
The defendant’s remaining contentions are without merit. Bracken, J. P., Copertino, Altman and Florio, JJ., concur.